DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Colberg (US 2009/0000329) in view of Stork (US 5473912).

Regarding claims 11 and 16, Colberg teaches a high-capacity vehicle (airliner; Para. [0036]) comprising: a vehicle floor (Para. [0003]; inherently there must be some surface of the passenger compartment that the recited passengers stand on); a vehicle interior disposed above said vehicle floor (the interior of the passenger compartment; Para. [0003]); at least one refrigeration machine (12) having a first refrigerant circuit (see Fig. 2) disposed outside of the passenger compartment (Para. [0003]); a second refrigerant circuit (A, B, C, D, E; Fig. 1) extending at least partially into the vehicle interior (Para. [0003]); and an intermediate heat exchanger configured for heat exchange between the first and second refrigerant circuits (18) and disposed outside the passenger compartment (Para. [0003]; “a central chiller device disposed outside of the passenger compartment”; the central chiller device includes 18 which performs the actual chilling function of the secondary circuit); first and second circuits contain first and second refrigerants, respectively, which may have different chemical structures and thus different physical properties (Para. [0015]) and the first refrigerant may be carbon dioxide (Para. [0015]).

Stork teaches that, when locating refrigerant elements externally to a vehicle passenger cabin it is known to locate them below the passenger cabin floor (see Figs. 1-2).
It would have been obvious to one of ordinary skill in the art to locate the refrigeration machine of Colberg under the vehicle floor, as taught by Stork, in order to take advantage of available space.

Colberg further teaches that: the at least one refrigeration machine is a compression (34) refrigeration system including at least one vapor compressor (34) and throttle member (42), per claim 12; the second refrigerant circuit does not have a compressor or throttle member (28 is a pump), per claim 13; the second circuit includes a further heat exchanger (33) disposed in the vehicle interior (Para. [0003]) for cooling a refrigerator of an onboard kitchen (Para. [0002]), per claim 14; the second circuit has a circulating pump (28), per claim 15; at least the first refrigerant circuit is closed (see Fig. 2), per claim 19.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Colberg (US 2009/0000329) in view of Stork (US 5473912) and Shiba (US 2011/0219794).
Colberg, as modified, does not teach the use of alcohol as the secondary refrigerant.
Shiba teaches the use of primary refrigerant circuit (Fig. 5; 1 through 5) which cools a secondary refrigerant circuit (attached at 21 and 22) via an intermediate heat exchanger (20) and utilizes alcohol as the secondary refrigerant (Para. [0028]).
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize alcohol, as taught by Shiba, as the secondary refrigerant in the device of Colberg, as modified, as alcohol is less toxic and environmentally harmful than the R134a taught by Colberg.

Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive.
The arguments regarding propane are not persuasive as propane is only recited in the alternative in claim 11.
The arguments regarding Stork address the prior art piecemeal and not the theory of rejection presented. Stork is relied upon only for the proposition that elements of a refrigeration system which are located outside of a passenger compartment may be located below the floor. The remaining details discussed by the applicant do not form a part of the theory of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763